Citation Nr: 1030047	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected left 
knee disability.  

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to a service-connected left 
knee disability.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had a period of initial active duty for training 
(ACDUTRA) in the Marine Corps Reserves from July to December 
1964.  He also had active service in the Naval Reserves from July 
1977 to September 1980. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2003 by a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with 
the current claims.  The hearing was scheduled for May 2008, but 
the Veteran failed to report for the hearing and made no attempt 
to reschedule the hearing for a later date.  Thus, the Board will 
proceed with the Veteran's case as though his request for a 
hearing was withdrawn.  38 C.F.R. § 20.704(d) (2009).

The Veteran's claims were previously before the Board in August 
2008.  At that time, the Board remanded the claims identified 
above for additional evidentiary development, to include 
obtaining service personnel and service treatment records as well 
as VA examinations.  The Veteran was afforded VA examinations in 
connection with the current claims, but attempts to obtain 
complete copies of the Veteran's service treatment records (STRs) 
and service personnel records (SPRs) were unsuccessful, despite 
numerous attempts on the part of the RO or Appeals Management 
Center (AMC).  Therefore, the Board finds substantial compliance 
with the August 2008 remand order and the Veteran's claims are 
before the Board for final appellate consideration.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).    


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a right knee 
disability has been etiologically related to the Veteran's 
service-connected left knee disability.

2.  Resolving all doubt in the Veteran's favor, a lumbar spine 
disability has been etiologically related to the Veteran's 
service-connected left knee disability.




CONCLUSIONS OF LAW

1.  A right knee disability is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  A lumbar spine disability is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed right knee and 
lumbar spine disabilities are related to service.  In the 
alternative, the Veteran contends that these disabilities are 
secondary to a service-connected left knee disability.  
Specifically, the Veteran stated that his right knee pain and 
back pain occurred as a result of falling down on steel decks and 
ladders on active duty.  In addition, the Veteran contends that 
he altered his gait to compensate for this pain.  According to 
the Veteran, this altered gait resulted in further injury to his 
right knee and lumbar spine. 

I.  Establishing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  
38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2009), 
service connection for certain chronic disabilities, including 
arthritis, may be granted on a presumptive basis if manifested to 
a compensable degree within one year after separation from 
service.

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  38 C.F.R. § 
3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., there is 
an additional increment of disability of the other condition 
which is proximately due to or the result of a service-connected 
disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation 
provides that any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease will be service-connected.  However, VA 
will not concede that a non-service-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the non-service-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 38 C.F.R. 
§ 3.310(a), (b), as amended effective October 10, 2006.   

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the United States 
Court of Appeals for Veterans Claims (Court) ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection may be 
made.  Allen, 7 Vet. App. at 447-449.  This had not been VA's 
practice, which suggests that the recent changes amount to a 
substantial change.  Id.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, a version which 
favors the Veteran. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
Veteran.

The Board acknowledges that in cases where, as here, the 
Veteran's service records have been lost or destroyed, the Board 
has a heightened duty to consider and discuss the evidence of 
record and supply well-reasoned bases for its decision as a 
consequence of the Veteran's missing service records.  Washington 
v. Nicholson, 19 Vet. App. 362, 371 (2005).


II.  Factual Background and Analysis

Service treatment records (STRs) from the Veteran's first period 
of service in the Marine Corps Reserves are completely negative 
for a diagnosis of or treatment for any right knee or lumbar 
spine abnormalities.

The Veteran was afforded a clinical evaluation and physical 
examination in April 1977 prior to his second period of service 
in the Naval Reserves.  The clinical evaluation was essentially 
normal and no right knee or lumbar spine abnormalities were found 
at that time.

The Veteran reported to sick call in June 1978 for an abdominal 
x-ray.  The radiologist noted the presence of levoscoliosis in 
the lumbar spine at that time.  No significant intra-abdominal 
pathology was found.

The Veteran subsequently appeared for a Medical Evaluation Board 
(MEB) in July 1978 after injuring his left knee.  The impression 
was surgical absence, left lateral meniscus, with residual 
synovitis.  The Veteran was assigned limited duty for a period of 
six additional months.   

The Veteran sought additional care at the orthopedic clinic in 
December 1979 after reporting chronic low back pain for "several 
years" since being stationed in Japan.  The Veteran denied 
radiating pain to the legs, but reported pain, discomfort, and 
decreased range of motion in the lumbar spine.  On physical 
examination, range of motion on flexion was normal, but 
palpitation of the paraspinous muscles revealed tenderness in the 
upper lumbar region and a moderate degree of spasm.  The examiner 
opined that the Veteran had postural low back strain.  The 
examiner prescribed postural back exercises.

There is no separation examination of record, but SPRs associated 
with the claims file indicated that the Veteran was released from 
active duty in September 1980 following the completion of his 
period of active service, and not by reason of unfitness or 
disability.

The first pertinent post-service evidence of record is dated July 
2003, over two decades after discharge from service.  The Veteran 
was afforded a VA Compensation and Pension (C&P) spine 
examination at that time.  According to the Veteran, he fell down 
stairs and ladders at least five times during 1977-78 while 
stationed in the Navy.  The Veteran also reported a continuity of 
symptoms since 1978 and attributed his current back problems to 
these in-service incidents.  He also stated that he currently had 
difficulty performing his duties as an emergency room doctor.  A 
physical examination revealed pinpoint tenderness to palpation on 
the sacroiliac joints bilaterally.  X-rays of the spine were 
interpreted to show mild degenerative changes of the lumbar spine 
and scoliosis.  The impression was mild degenerative changes of 
the lumbar spine and scoliosis.  

The Veteran was also afforded a VA C&P joints examination that 
same month.  He reported having right knee pain at the time of 
the examination and stated that he had approximately 15 steroid 
injections to the knees in the past 12 years.  The Veteran denied 
any subsequent knee injuries since service.  A physical 
examination revealed evidence of edema, effusion, and instability 
of the right knee.  No evidence of inflammatory arthritis was 
found.  X-rays of the right knee revealed mild osteoarthritis.  
The impression was mild osteoarthritis, right knee, among other 
conditions.  According to the examiner, it was not as likely as 
not that the Veteran's low back disability was secondary to "the 
bilateral knee condition."  In support of this contention, the 
examiner noted that there was no obvious nexus such as leg length 
discrepancy, nor was there any documentation of the history as 
related by the Veteran.

The Veteran was afforded another VA C&P joints and spine 
examination in May 2007.  According to the Veteran, he fell down 
stairs and ladders at least five times during 1977-78 while 
stationed in the Navy.  He also stated that he had approximately 
15 steroid injections to the knees in the past 12 years as well 
as five right knee aspirations (most recently in 2003).  The 
Veteran reported right knee pain and swelling, particularly with 
overuse, since 1980.  These symptoms got progressively worse over 
the last two years.  With regard to the Veteran's spine, he 
reported a continuity of symptoms since 1977.  

A physical examination of the Veteran's right knee revealed 
evidence of pain, stiffness, weakness, crepitus, and limited 
motion, as well as tenderness over the anterior, medial, and 
lateral joint lines.  The McMurray Test was positive.  The 
Veteran's spine showed evidence of tenderness, pain, stiffness, 
and limitation of motion.  X-rays of the right knee showed 
moderate osteoarthritis, while x-rays of the lumbar spine showed 
disc disease at L2-3, levoscoliosis, mild to moderate 
osteoarthritis of the vertebrae, and degenerative changes in the 
facets.  The impression was degenerative disc disease (DDD) and 
osteoarthritis of the lumbar spine as well as moderate 
osteoarthritis of the right knee, among other conditions.  The 
examiner opined:

With respect to the requested opinion, it 
is my opinion that the veteran's 
disability is related primarily to severe 
and moderate osteoarthritis of the knees, 
especially the left knee, and combination 
with osteoarthritis and degenerative disc 
disease of the lumbar spine.  With that in 
mind, it is my opinion that the veteran's 
disabilities are less likely than not 
caused by or the result of his service-
connected left knee condition.

Also associated with the claims file is a private magnetic 
resonance imaging (MRI) report of the lumbar spine dated August 
2008.  The results of this study were interpreted to show 
evidence of advanced degenerative facet arthrosis at L4-5, 
particularly on the right side, resulting in grade I anterior 
spondylolisthesis and a multifactorial severe narrowing of the 
central spinal canal.  The radiologist also provided specific 
additional information about the level of disc desiccation in 
each of the disc space levels.  

The Veteran presented to D. Savage, M.D. in September 2008 with 
subjective complaints of chronic, intermittent low back pain 
since 1978.  The Veteran stated that he injured his back after 
falling down stairs while stationed in the Navy.  The Veteran 
also reported radiating symptoms, particularly in the past five 
years.  It was noted that the Veteran was employed on a full-
time basis as a physician.  X-rays of the lumbar spine were 
interpreted to show moderate (at L2-4) and severe (L4-5) central 
stenosis with bilateral lumbar radiculopathy, left greater than 
right.

Also associated with the claims file is a private treatment 
record from E. Davis, D.O. dated June 2010.  According to the 
Veteran, he injured his back and left knee in service following 
a slip-and-fall accident.  He reported chronic pain since that 
incident and also stated that he experienced progressively 
worsening symptoms since 1985.  A review of systems, physical 
examination, and neurological examination were largely 
unremarkable, but for a notation that the Veteran had an 
antalgic gait.  The impression was left knee derangement 
secondary to service-related injury as well as lumbar spinal 
stenosis aggravated by the left knee derangement.  Dr. Davis 
further opined:

I believe his low back symptoms and left 
knee symptoms are chronic.  In my medical 
opinion, his back condition is (more 
likely than not) directly related to his 
service-related injury occurring in a fall 
and was further aggravated by his service-
related injury to his left knee which has 
altered his gait over the years or should 
be considered a related injury.

That same month, the Veteran sought additional private care from 
E. Dupay, D.O. for bilateral knee and low back pain.  A physical 
examination revealed evidence of an antalgic gait, low back 
pain, and diminished reflexes in his lower extremities with good 
peripheral pulses.  Bilateral knee x-rays revealed "advanced 
degeneration," left more severe than the right.  An MRI study 
of the right knee also showed evidence of a horizontal tear of 
the posterior horn of the medial meniscus.  The radiologist 
suspected a bucket-handle tear and also noted the presence of a 
torn anterior cruciate ligament.  Prominent prepatellar joint 
effusion with moderate osteoarthritis was noted and pigmented 
villonodular synovitis was also "highly suspected."  Dr. Dupay 
diagnosed the Veteran as having bilateral knee osteoarthritis, 
left more severe than right, and chronic back pain with 
radiculopathy.  Dr. Dupay subsequently injected the Veteran's 
knees with Depo-Medrol and Xylocaine.          
 
The Veteran was afforded another VA C&P joints examination in 
January 2010.  The Veteran reported that he injured both of his 
knees and his back in service following a slip-and-fall accident 
in 1977 or 1978.  A physical examination of the Veteran's right 
knee revealed evidence of tenderness and painful limitation of 
motion.  X-rays showed bilateral degenerative joint disease 
(DJD) of the knees, more severe on the left, with suggestion of 
small bilateral knee joint effusions.  The radiologist noted 
"minimal" progression in the Veteran's condition since 2007.  
The impression was adult-onset osteoarthritis, right knee.  The 
examiner opined that it was "less likely than not" that the 
Veteran's right knee disability was related to service or due to 
or aggravated by the service-connected left knee disability.  In 
support of this contention, the examiner noted that (1) there 
was no evidence of injury to or treatment for a right knee 
disability in service; and (2) the Veteran's right knee was 
never the sole weight-bearing knee since 1977.   

A physical examination of the Veteran's back showed painful 
motion and normal posture without evidence of abnormal spinal 
curvature.  X-rays of the Veteran's lumbar spine showed moderate 
multi-level degenerative changes.  According to the examiner, 
there was no "measurable scoliosis" found on x-ray.  The 
Veteran's lumbar spine condition progressed "mildly" since 
2007, according to the examiner.  The impression was 
"degenerative facet arthritis with degenerative L 4 5 offset 
minimal lumbar spine."  The examiner opined that it was "less 
likely than not" that the Veteran's lumbar spine disability was 
due to or aggravated by the service-connected left knee 
disability.  In support of this contention, the examiner noted 
that there was no evidence of treatment for any "significant 
condition" of the lumbar spine.
  
Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted in this case for a right knee 
disability and a lumbar spine disability on a secondary basis 
because the medical evidence is in relative equipoise.

Preliminarily, the Board notes that not all of the Veteran's SPRs 
and/or STRs are associated with the claims file.  Attempts to 
associate the missing records with the Veteran's claims file, as 
discussed above, were unsuccessful.  The Board notes, however, 
that the Veteran injured his left knee in service and was 
subsequently awarded service connection for this disability.  See 
September 2003 rating decision.  

In addition, there are competing opinions concerning the etiology 
of the Veteran's right knee and lumbar spine disabilities in this 
case.  While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see Obert 
v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims (Court) 
has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  However, the Court in the past has declined 
to adopt the "treating physician rule," which would give the 
opinion of a treating physician greater weight in claims made by 
the Veteran.  See Guerrieri, 4 Vet. App. at 471-72; Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

On one hand, the Veteran has expressed his opinion, as a doctor 
of osteopathic medicine, that his currently diagnosed right knee 
and lumbar spine disabilities are secondary to his service-
connected left knee disability.  In particular, the Veteran 
indicated that he altered his gait to compensate for the pain 
caused by his service-connected left knee disability.  According 
to the Veteran, this altered gait resulted in further injury to 
his right knee and lumbar spine.  In light of the Veteran's 
medical training, the Board finds the Veteran is competent (i.e., 
professionally qualified) to make statements regarding the 
etiology of his currently diagnosed right knee and lumbar spine 
disabilities (and their relationship to his service-connected 
left knee disability).  See 38 C.F.R. § 3.159(a)(1) (2009) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).   

Moreover, the Board finds the Veteran's statements to be 
credible, despite a lack of contemporaneous medical evidence 
documenting chronic right knee or lumbar spine disabilities in 
service.  The Veteran has reported continuity of low back 
symptoms since he was injured in service.  The Veteran's etiology 
opinions are highly probative evidence, particularly on the issue 
of secondary service connection.  Here, the Veteran denied any 
subsequent right knee or low back injuries, provided a rationale 
for his opinion, and relied on his professional training and 
expertise before reaching these conclusions.

Similarly, Dr. Davis attributed the Veteran's currently diagnosed 
lumbar spinal stenosis to his service-connected left knee 
disability.  Specifically, Dr. Davis stated that the Veteran's 
back disability was "more likely than not" directly related to 
and further aggravated by his service-connected left knee 
disability.  According to Dr. Davis, the Veteran altered his gait 
over the years to accommodate his service-connected left knee 
disability; this action resulted in additional disability to the 
Veteran's lumbar spine.

On the other hand, VA examiners indicated that it was "less 
likely than not" that the Veteran's currently diagnosed right 
knee and lumbar spine disabilities were secondary to his 
service-connected left knee disability.  See VA examination 
reports dated July 2003, May 2007, and January 2010.  In support 
of the opinions, the VA examiners indicated that (1) there was 
no in-service documentation of chronic right knee and lumbar 
spine injuries as described by the Veteran; (2) no signs of 
"obvious nexus" such as leg length discrepancy or an 
indication that the Veteran's right knee was the sole weight-
bearing knee for an extended period of time; and (3) no evidence 
of injury to or treatment for any "significant condition" of 
the lumbar spine.  

Where, as here, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.  
Moreover, the Board cannot reasonably disassociate the nature or 
severity of the Veteran's right knee and lumbar spine 
disabilities caused by other in-service events or post-service 
experiences.  Thus, resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the Veteran is entitled to 
service connection for right knee and lumbar spine disabilities 
on a secondary basis.  Accordingly, service connection for a 
right knee disability and a lumbar spine disability, both to 
include as secondary to a service-connected left knee 
disability, is granted.  

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board is granting in full the 
benefits sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  



CONTINUED ON NEXT PAGE




ORDER

Service connection for a right knee disability, to include as 
secondary to a service-connected left knee disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Service connection for a lumbar spine disability, to include as 
secondary to a service-connected left knee disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


